' A. J. WALKER, O. J.
It is not indispensable in a statutory award, that it should disclose upon its face the fact that the arbitrators were sworn, and that the parties had notice. Those facts are not required by the statute to be evidenced by writing, and may therefore be proved by parol. — Code, § § 2711-2716.
2. The provision, that a copy of the award shall be delivered to each of the parties, is directory, and a compliance with it is not indispensable. A substantial compliance with the law is sufficient. “In relation to the award, the point of substance under the statute is, that the arbitrators should take the oath prescribed, and should either give the notice prescribed, or have the parties before them, before they proceed to hear and determine the matters referred to them; and that a majority of them should make and sign an award, determining the matter or controversy submitted.”Tuskaloosa Bridge Co. v. Jemison, 33 Ala. 476. This “point of substance” .is found in this case; and, besides, there is an unobjectionable submission in writing. The award was, therefore, a valid statutory award.
*2433. The argument that a statutory award cannot be made the judgment of the court, cannot be sustained. It is at war with section 2710 of the Code ; and the contrary is expressly ruled by this court in King v. Jemison, 33 Ala. 499.
4. An arbitration is not a suit in court within the meaning of the “ Act to regulate judicial proceedings,” approved 20th February, 1866. It is a proceeding before triers chosen by the parties themselves. It is not an action commenced in court, in which there may be an appearance term, a pleading term, and a judgment term. We therefore hold, that there was no error in the refusal of the court below to withhold judgment for the time prescribed in that act.
Affirmed.